Citation Nr: 0944355	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-38 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Veteran was scheduled to testify at a hearing in May 2009 
before a member of the Board at the RO.  The Veteran was 
advised as to the date and time of the hearing but failed to 
appear without explanation.  The Veteran has not requested 
that the hearing be rescheduled.  Therefore, the request is 
considered withdrawn.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


REMAND

The Veteran contends that his bilateral hearing loss 
disability warrants a compensable rating.  The record 
reflects that he was most recently afforded a VA examination 
to determine the current severity of the disability in 
November 2007.  The United States Court of Appeals for 
Veterans Claims has held that in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  The November 2007 VA examination report is 
not in compliance with this holding.   

Therefore, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
bilateral hearing loss during the period 
of this claim, to include any pertinent 
VA outpatient records for the period 
since August 2007.  

2.  Then, the Veteran should be afforded 
a VA examination to determine the nature 
and extent of his bilateral hearing loss 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  The RO or the AMC should 
ensure that the examiner provides all 
information required for rating purposes, 
to include a description of any effects 
of the disability on occupational 
functioning and daily activities.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be handled in an expeditious manner by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


